Title: James Lovell to Abigail Adams, 28 February 1782
From: Lovell, James
To: Adams, Abigail


     
      
       Feb. 28. 1782
      
     
     “Mr. Lovell, do let me entreat you, this thirtieth time, to write a few Lines to Mrs. Adams. Are you not clearly convinced that it is in vain for you to determine, as you have done, day after day, that you will go to see her? You are betrayed, by a thousand Interruptions, not merely into Unpoliteness, but really into Ingratitude to that Lady. If you do not feel for yourself, I pray you to convince her that I am not insensible to her repeated kind Invitations and other Proofs of her friendly Thoughtfulness of me.”
     Stop, prithee, stop, Mary. I will write, this moment. Thou art indeed a good Woman. What Pity ’tis, as Some Folks think, that you have not a better Husband!
     And now, my esteemed Friend, do you not willingly conceive that it is very difficult for me to seize Hours sufficient to secure the great Pleasure of seeing you at Braintree.
     Be assured that I am not yet so quit of pressing Business as to have found Leisure to visit at the South West or North parts of this Town many Friends of my early Love or my later Gratitude.
     I have many Things to tell; many also to ask about. I will not omit any possible Opportunity of doing both within the next Fortnight. In the mean time, be assured of the Reality of that Regard which is now jointly professed by, Madam, Your obliged Friends,
     
      J. & M. Lovell
     
    